NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 8 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YAJAIRA LISBETH CISNEROS-                       No.   19-72776
CHACON; IVANIA NICOLE CISNEROS-
CHACON,                                         Agency Nos.      A208-376-509
                                                                 A208-376-510
                Petitioners,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 3, 2021**
                                  Phoenix, Arizona

Before: HAWKINS and BUMATAY, Circuit Judges, and CARDONE,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
      Petitioners, a mother and daughter who are natives and citizens of El Salvador,

petition for review of the denial by the Board of Immigration Appeals (“BIA”) of

their applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252.

We uphold the denial of asylum, withholding of removal, and CAT protection unless

the record “compels a contrary conclusion.” Arteaga v. Mukasey, 511 F.3d 940, 944

(9th Cir. 2007). Applying that standard, we deny the petition.

      1. Substantial evidence supports the BIA’s conclusion that Petitioner failed

to establish a nexus between past or future harm and a protected ground. On remand

from this Court on the government’s unopposed motion, the BIA clarified its

application of the “one central reason” standard to asylum and “a reason” standard

to withholding of removal. See Barajas-Romero v. Lynch, 846 F.3d 351, 356–60

(9th Cir. 2017). The BIA upheld the Immigration Judge’s (“IJ”) determination that

the gang members who attempted to extort Petitioner were not motivated by her

imputed membership in the Alvarez-Escobar nuclear family, the family of her

former boyfriend, who is also the father of her child.2 While “economic extortion


1
 Because the daughter’s application derives from her mother’s, we refer only to the
mother below.
2
  The IJ assumed without deciding that the particular social group asserted by the
Petitioner was cognizable. Because the BIA affirmed the IJ’s nexus finding, it
declined to address whether “imputed membership in the Alvarez-Escobar nuclear
family” was a cognizable particular social group in light of the Attorney General’s

                                         2
on the basis of a protected characteristic can constitute persecution,” Ayala v.

Sessions, 855 F.3d 1012, 1020 (9th Cir. 2017), substantial evidence supports the

conclusion that the extortion in this case was unrelated to a protected ground.

      Critical to the BIA’s decision was the absence of any threats or harm to the

parents of Petitioner’s former boyfriend. Not only did Petitioner and her child live

with the parents during the relevant period, but gang members also visited and called

the home to make contact with Petitioner. And yet, as the Petitioner testified and

the IJ found, “the gang consistently left [the Alvarez-Escobar] parents in peace.” In

light of this evidence, the gang members’ references to Petitioner’s former boyfriend

when seeking money and sexual services from her do not compel the conclusion that

her imputed membership in the broader Alvarez-Escobar family was “one central

reason” or “a reason” motivating her tormentors.

      2. Substantial evidence supports the denial of CAT relief because Petitioner

failed to establish that it is “more likely than not that a government official or person

acting in an official capacity would torture [the Petitioner] or aid or acquiesce in

[her] torture by others.” See Wakkary v. Holder, 558 F.3d 1049, 1067–68 (9th Cir.

2009) (internal quotation marks omitted). Although the BIA “recognize[d] the

generalized evidence of crime, violence, and government corruption in El Salvador,”


decision in Matter of L-E-A-, 27 I&N Dec. 581, 589 (A.G. 2019) (holding that
because “most nuclear families are not inherently socially distinct,” a nuclear family
ordinarily does not qualify as a particular social group).

                                           3
it affirmed the IJ’s finding that the Salvadoran government would not acquiesce to

gang violence against Petitioner. The record does not compel a contrary conclusion.

      PETITION FOR REVIEW DENIED.




                                        4